Citation Nr: 0122553	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland Ohio, which continued a noncompensable rating 
for right ear hearing loss; and from a March 2000 rating 
decision, which denied service connection for left ear 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
left ear hearing loss is causally or etiologically related to 
an incident of the veteran's active service, or is 
proximately due to the veteran's service-connected right ear 
hearing loss.

3.  The medical evidence does not establish that any current 
tinnitus is causally or etiologically related to an incident 
of the veteran's active service.

4.  The veteran's right ear hearing loss is currently 
productive of Level II hearing impairment.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Tinnitus was not incurred or aggravated as a result of 
active military service.
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. § 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2000).

3.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.85, 4.86 (1998-2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of left ear hearing loss, and tinnitus; 
and out of a claim for an increased rating for service 
connected right ear hearing loss.  The veteran maintains that 
he suffered from noise exposure while in active service, and 
additionally that his service connected hearing loss in his 
right ear contributed to current left ear hearing loss and 
bilateral tinnitus.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102, 3.159). This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that, while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ( when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran). 

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the claims file appears to contain all 
relevant service medical records and outpatient treatment 
records.  The veteran was afforded several VA examinations, 
the most recent in February 2001.  There is no indication in 
the file that there are additional relevant records that have 
not yet been associated with the claims file; in fact, the 
veteran attested to this in a May 2001 statement.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

I.  Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service. See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Service connection is the 
relationship of a current disability to an injury or disease 
incurred in active service.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

A.  Left Ear Hearing Loss

The veteran's pre-induction physical examination conducted in 
July 1998, shows the following puretone thresholds for the 
left ear:  5 decibels at 500 Hertz; -5 decibels at 1000 
Hertz; -5 decibels at 2000 Hertz; and 0 decibels at 4000 
Hertz.  The separation examination conducted in January 1971 
shows the following:  5 decibels at 500 Hertz; 0 decibels at 
1000 Hertz; 0 decibels at 2000 Hertz; 0 decibels at 3000 
Hertz; and 5 decibels at 4000 Hertz.  The physical profile 
assessment for hearing was rated at 2 on the pre-induction 
examination, but was not rated on the separation examination.  

A VA examination conducted in May 1971 showed a speech 
discrimination score for the left ear of 100.  Puretone 
thresholds were measured at:  0 decibels at 1000 Hertz; 0 
decibels at 2000 Hertz; and 0 decibels at 4000 Hertz.  

The veteran was examined by Dr. Samuel C. Baldone, D.O. in 
September 1998.  Dr. Baldone measured speech discrimination 
of the left ear at 96 percent.  He also measured puretone 
thresholds, but he did not list his findings in a format 
useable for VA evaluation purposes. 

The veteran was examined by Dr. D. Bradley Welling, M.D., in 
October of 1998, principally for a tinnitus evaluation.  
During his examination, Dr. Welling conducted an audiogram, 
but did not list the readings; rather, he interpreted the 
results as showing a bilateral high-frequency sensorineural 
hearing loss.  Dr. Welling stated his opinion that noise 
exposure in the service may have contributed to the hearing 
loss, but he was unable to say to what degree. 

The results of a July 1999 VA examination showed puretone 
thresholds for the left ear measured at:  5 decibels at 500 
Hertz; 10 decibels at 1000 Hertz; 25 decibels at 2000 Hertz; 
65 decibels at 3000 Hertz; and 70 decibels at 4000 Hertz.  
Left ear average was listed as 43.  Speech recognition in the 
left ear was 82 percent.  The examining physician diagnosed 
high-frequency sensorineural hearing loss bilaterally.

A July 2000 private audiometric examination showed the 
veteran's historical account, including the absence of 
physical or pathological injury, exposure to jet noise in the 
service, as well as 25 years of occupational (machine) noise.  
Test results showed puretone thresholds for the left ear 
measured at:  10 decibels at 500 Hertz; 15 decibels at 1000 
Hertz; 35 decibels at 2000 Hertz; 65 decibels at 3000 Hertz; 
and 70 decibels at 4000 Hertz.  Left ear average was listed 
as 57, for 2000, 3000, and 4000 Hertz.     

The veteran's most recent VA examination, in February 2001, 
showed complaints of decreased hearing since the May 1971 VA 
examination.  The veteran related a history of occupational 
noise exposure, but said he was required to wear ear 
protection.  Findings show puretone thresholds for the left 
ear measured at:  10 decibels at 500 Hertz; 10 decibels at 
1000 Hertz; 25 decibels at 2000 Hertz; 60 decibels at 3000 
Hertz; and 60 decibels at 4000 Hertz.  The average reading 
for the left ear was 39.  Speech recognition in the left ear 
was 80 percent.  The examining physician diagnosed high-
frequency sensorineural hearing loss.  The physician also 
stated his opinion that there was no evidence to show that 
the hearing loss in the left ear was caused by the service 
connected hearing loss in the right ear.  He further stated 
that the left ear hearing loss was more likely caused by the 
veteran's history of occupational noise exposure.  He 
emphasized that the audiometric testing done while the 
veteran was in service showed his hearing to be in the normal 
range, and showed a minimal change from induction to 
separation, especially for the higher frequencies tested.  He 
also correlated the complaints of tinnitus to the degree and 
configuration of sensorineural hearing loss. 

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of left ear hearing loss.  There is ample 
evidence, in the form of recent VA hearing examinations, to 
show that the veteran currently suffers from bilateral 
sensorineural hearing loss.  However, there is not sufficient 
evidence to relate the veteran's left ear hearing loss to an 
incident of active service.  The Board notes that left ear 
hearing loss was neither noted nor diagnosed as chronic while 
the veteran was in the service.  Service connection can still 
be established if all the evidence, including that pertinent 
to service, establishes that left ear hearing loss was 
incurred in service.  See 38 C.F.R. § 3.303.  The veteran's 
service medical records show no significant worsening of the 
veteran's left ear hearing and no diagnosis of left ear 
hearing loss while in service.  

Similarly, a post service VA examination in May 1971 does not 
reflect a problem with the veteran's left ear hearing at that 
time.  Diagnosis of hearing loss in the left ear did not 
occur until October 1998, some 27 years after the veteran 
left the service.  The veteran maintains that the hearing 
loss in his left ear was actually caused or worsened by the 
effects of "extra strain" caused by the service-connected 
hearing loss in his right ear.  However, the physician who 
conducted the February 2001 VA examination stated that there 
was no evidence of this, and that the left ear hearing loss 
was more likely caused by the veteran's history of 
occupational noise exposure.  He based this opinion on the 
veteran's "fairly stable hearing from entrance [into 
service] to separation," and the correlation between 
diagnoses of high-frequency hearing loss and tinnitus.  
Although Dr. Welling stated the possibility that noise 
exposure in the service may have contributed to bilateral 
hearing loss, he did not state his reasoning for this, nor 
did he differentiate between the left and the right ear.  As 
the veteran's right ear hearing loss is already service 
connected, this distinction is critical.  

The Board finds the report of the February 2001 VA 
examination persuasive on this issue.  The examining 
physician stated that he reviewed the entire claims file; the 
Board finds that he was well qualified as to the issues 
involved; and he stated his reasoning in terms that were 
responsive to the question at hand.  In summary, the VA 
physician concluded that the veteran's left ear hearing loss 
was more likely due to post-service noise exposure, and the 
examiner stated that there was no evidence to show that the 
veteran's right ear hearing loss had caused or contributed to 
his left ear hearing loss. 

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for left ear hearing loss.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
on this issue is denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Tinnitus

The veteran's service medical records, including the pre-
induction physical examination and separation examination are 
silent for complaints or findings pertaining to tinnitus.  
The results of a VA examination conducted in May 1971 show a 
specific finding of "no tinnitus." 

The veteran was examined by Dr. D. Bradley Welling, M.D., in 
October of 1998.  The veteran reported a longstanding history 
of tinnitus, with recent worsening and a two year history of 
feeling off balance.  Findings showed no physical or 
neurologic problems.  An ENG was conducted, and the results 
were noted as "normal."  Dr. Welling conducted an 
audiogram, but did not list the readings; rather, he 
interpreted the results as showing a bilateral high-frequency 
sensorineural hearing loss.  Dr. Welling states his opinion 
that noise exposure in the service may have contributed to 
the hearing loss, but he was unable to say to what degree.  
He discussed options for masking the effects of the tinnitus 
with the veteran.  Dr. Welling interpreted the results of the 
ENG as indicating an intact vestibular system.

The results of a July 1999 VA examination showed complaints 
of constant bilateral high-pitched ringing tinnitus, which 
severely effected the veteran's communication abilities.  The 
examining physician diagnosed constant ringing tinnitus, 
bilaterally, and stated that the veteran's complaints were 
consistent with the degree and configuration of his 
sensorineural hearing loss.  See examination results in 
section IA and II.

In a July 2000 private audiometric examination, the veteran 
related historical information pertaining to his hearing.  He 
complained of constant tinnitus, but described no physical or 
pathological injury.  He recounted exposure to jet noise in 
the service, as well as 25 years of occupational (machine) 
noise.  

The most recent VA examination, in February 2001, showed 
complaints of decreased hearing since the May 1971 VA 
examination.  The veteran related a history of occupational 
noise exposure, but said he was required to wear ear 
protection while at work.  The veteran complained of constant 
high-pitched bilateral tinnitus, which he attributed to noise 
exposure while in the military.  The examining physician 
diagnosed bilateral tinnitus.  The physician felt that the 
tinnitus was related to and that it agreed with the degree 
and configuration of the veteran's sensorineural hearing 
loss.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim of service 
connection for tinnitus.  The veteran has introduced evidence 
to show that he currently suffers from tinnitus.  The results 
of the July 1999, and February 2001 VA examinations all show 
diagnoses of bilateral tinnitus.  However, the Board notes 
that tinnitus was neither noted nor diagnosed as a chronic 
condition during service.  Service connection can still be 
established if all the evidence, including that pertinent to 
service, establishes that tinnitus was incurred in service.  
See 38 C.F.R. § 3.303.  Following service, the results of a 
VA examination in May 1971, specifically note the absence of 
tinnitus.  The first diagnosis of tinnitus did not occur 
until October 1998, 27 years after the veteran left the 
service.  During this period of time, the Board notes that 
the veteran was exposed to occupational noise, to which the 
VA physician who examined him in February 2001 attributed 
much of his hearing loss.  In that examination report, the 
physician specifically noted the correlation between the 
onset of tinnitus and the veteran's bilateral high-frequency 
hearing loss.  The only evidence that indicates an early 
onset of tinnitus is the statement of the veteran during his 
October 1998 examination by Dr. Welling, that he had a 
longstanding history of tinnitus.  The Board again notes that 
the record shows no treatment for or compliant of tinnitus 
prior to 1998.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for tinnitus.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal on this issue is 
denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Increased Rating - Right Ear Hearing Loss

The history of the appeal on this issue is as follows.  In a 
July 1971 rating decision, the veteran was granted service 
connection for right ear hearing loss, and received a 
noncompensable rating dating from February 1971, the date of 
his original claim.  In May 1999, the veteran filed a claim 
for an increased rating for his service-connected right ear 
hearing loss.  In a November 1999 rating decision, the RO 
continued a noncompensable rating.  That decision was based 
on evidence that included findings in a July 1999 VA 
examination report, which reflected a diagnosis of high-
frequency sensorineural hearing loss, bilaterally.  The 
veteran disagreed with the noncompensable rating decision, 
and initiated this appeal.  Essentially, the veteran 
maintains that a noncompensable rating does not accurately 
reflect the level of impairment of his right ear hearing 
loss.  Subsequent to the initiation of this appeal, the RO 
issued a supplemental statement of the case, continuing the 
noncompensable rating of the right ear hearing loss.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  

Effective June 10, 1999, shortly after the veteran filed his 
claim for an increased rating of his right ear hearing loss, 
regulatory changes were made to the schedule for rating 
disabilities pertaining to diseases of the ear, including the 
criteria for evaluating hearing loss.  The method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

Reviewing the more recent evidence of record reveals the 
following.  The results of a July 1999 VA examination showed 
puretone thresholds for the right ear measured at:  5 
decibels at 500 Hertz; 10 decibels at 1000 Hertz; 20 decibels 
at 2000 Hertz; 75 decibels at 3000 Hertz; and 80 decibels at 
4000 Hertz.  Right ear average was listed as 46.  Speech 
recognition in the right ear was 82 percent.  The examining 
physician diagnosed high-frequency sensorineural hearing loss 
bilaterally and constant tinnitus bilaterally.

Test results from a July 2000 audiometric examination showed 
complaints of constant tinnitus; puretone thresholds for the 
right ear measured at:  10 decibels at 500 Hertz; 5 decibels 
at 1000 Hertz; 35 decibels at 2000 Hertz; 80 decibels at 3000 
Hertz; and 85 decibels at 4000 Hertz.  No average was listed 
for the frequencies used for rating purposes.  The 
examination report does not list a speech discrimination 
score.  The veteran's historical account shows no physical or 
pathological injury, but does recount exposure to jet noise 
in the service, as well as 25 years of occupational (machine) 
noise. 

The results of a February 2001 VA examination showed puretone 
thresholds for the right ear measured at:  10 decibels at 500 
Hertz; 10 decibels at 1000 Hertz; 25 decibels at 2000 Hertz; 
75 decibels at 3000 Hertz; and 75 decibels at 4000 Hertz.  
The average reading for the right ear was 46.  Speech 
recognition in the right ear was 84 percent.  The examining 
physician diagnosed high-frequency sensorineural hearing 
loss.

In view of the evidence presented, the Board finds that the 
veteran's right ear hearing loss is properly rated under 38 
C.F.R. § 4.85, Diagnostic Code 6100, at a noncompensable 
rating.  Considering that the veteran's service-connected 
right ear manifests an average puretone threshold of 46, and 
84 percent of speech discrimination, as measured on the most 
recent (February 2001) examination, the right ear meets a 
Level II designation.  The nonservice-connected left ear is 
assigned a Level I designation.  See 38 C.F.R. § 4.85f.  
Combining the Level II designation of the right ear with the 
Level I designation of the left ear, the resulting percentage 
evaluation for hearing impairment is noncompensable.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Board 
notes that the veteran's right ear does not manifest an 
exceptional pattern of hearing loss, and the provisions of 38 
C.F.R. § 4.86 are not applicable.  The Board also notes the 
veteran's contentions regarding his hearing loss.  However, 
as noted above, hearing loss disability ratings are based on 
mechanical application of the rating schedule.  See 
Lendenmann, supra.  In the present case, the veteran simply 
does not meet the criteria for a higher rating.  Therefore, 
the Board concludes that the veteran's right ear hearing loss 
disability is not shown to warrant a higher evaluation.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's right ear 
hearing loss disability, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected right ear hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for right ear hearing 
loss, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

